COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-20-00080-CR
  IN RE:                                          §

                                                  §        AN ORIGINAL PROCEEDING
  CARLOS MUNOZ,
                                                  §               IN MANDAMUS
  Relator.                                        §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Mike Swanson, Judge of the 143rd District Court of Ward County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2020.



                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.